Reinhardt, Circuit Judge,
dissenting.
There are of course no “circumstances of this case” that justify the majority’s finding. That is why the government did not support the enhancement. In fact, the circumstances demonstrate that a reasonable person would not have been in fear for his life. As the majority appears to recognize, there is no per se rule mandating an enhancement whenever a note is presented stating that the robber is armed. The district judge appears to believe otherwise, or so the transcript shows. That belief is erroneous. I would vacate the sentence and remand for resentencing without the enhancement.